Citation Nr: 1609556	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO. 11-31 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to an increased rating in excess of 20 percent prior to November 19, 2014 and in excess of 40 percent thereafter for a muscle injury of the right upper trapezius, Muscle Group I.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1996 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

By way of background, in December 2009 the Veteran filed an increased rating claim for his neck, which was taken as a claim for an increased rating in excess of 20 percent for his right trapezius injury. The Veteran was provided with an examination, the results of which led the RO to reduce the Veteran's rating to a noncompensable level. The Veteran then properly perfected an appeal as to that reduction. While an appeal was perfected as to the reduction, since the reduction initially stemmed from a claim for an increased rating, a claim for an increased rating for the right trapezius injury is also on appeal. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

The Board remanded the issue on appeal for additional development in September 2014. The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As part of its remand, the Board voided the July 2010 reduction of the Veteran's rating from 20 percent to 0 percent. As such, the issue of the propriety of the reduction is no longer on appeal, and the increased rating claim has been re-characterized as one for an increased rating in excess of 20 percent prior to November 19, 2014 to reflect the restoration of the 20 percent rating.

Following the Board remand, the RO granted an increased rating of 40 percent percent for the trapezius injury in an August 2015 rating decision, effective November 19, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, while the Veteran has applied for TDIU during the course of the appeal the most recent evidence of record shows the Veteran is currently employed as a diesel mechanic. See October 2015 VA psychiatric examination. There is no evidence that this employment is not substantially gainful. As such, TDIU has not been raised by the record at this time.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to November 19, 2014, the Veteran's right trapezius injury has been manifested by a non-through-and-through injury, pain, decreased coordination, fatigability, weakness, mild atrophy, decreased strength, and visible loss of fascia; resulting in severe muscle disability.

2. From November 19, 2014 forward, the Veteran's right trapezius injury has been manifested by a non-penetrating injury, deep loss of fascia on palpation, some impairment of tonus, some loss of substance, soft flabby muscle, visible or measureable atrophy, severe impairment of function, weakness, inability to raise arm, severe loss of power on the right and impairment of coordination; resulting in severe muscle disability.


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent, but no higher, prior to November 19, 2014 for an injury to a right trapezius have been. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Codes 5301, 5322 (2015).

2. The criteria for a rating in excess of 40 percent from November 19, 2014 forward for an injury to a right trapezius have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5301 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2010, prior to the initial unfavorable adjudication in July 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2010 and November 2014. The 2014 examination was adequate because the examiner considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran. 

The Board notes that the March 2010 examiner stated that the claims file was not reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion. Id. Further, with respect to increased rating claims, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, an examination for an increased rating claim is adequate as long as the examiner is apprised of a sufficient number of relevant facts to provide an informed opinion concerning the level of disability at the time of the examination. 

In this case, the March 2010 examiner noted the Veteran's subjective reports of the history of his injury and its current symptomatology, which were noted in the report. The examiner then conducted an objective medical examination of the trapezius injury. The examiner also indicated that while the claims file was not reviewed, the Veteran's medical records were. Between the Veteran's account of the symptoms, the medical records, and the examiner's own observations, the Board finds the March 2010 VA examiner was apprised of a sufficient amount of relevant facts to provide an informed opinion concerning the severity of the Veteran's disability at the time of the examination. As such, the Board finds the March 2010 examination to be adequate, despite the failure to review the claims file.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for a right trapezius injury. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends that he is entitled to an increased rating in excess of 20 percent prior to November 19, 2014 and in excess of 40 percent thereafter.

As an initial matter, the Board notes that when the RO granted an increased rating of 40 percent in its August 2015 rating decision, it switched the Veteran's Diagnostic Code from Diagnostic Code 5322, governing Muscle Group XXII, to Diagnostic Code 5301, governing Muscle Group I. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation. See 38 C.F.R. §§ 3.951, 3.957.

In this case, the November 2014 VA examiner noted that the Veteran's trapezius injury was more appropriately described as being an injury to Muscle Group I, as opposed to Muscle Group XXII. Thus, the switch in Diagnostic Code to Diagnostic Code 5301 resulted in a more accurate representation of the area affected by the service-connected injury. Further, the ratings under Muscle Group I, while applying the same slight, moderate and severe rating system, allow for both higher overall ratings, as well as dominant and non-dominant side ratings. Id. Finally, the change in Diagnostic Code did not result in the reduction of compensation payments. As such, the Board finds that the switch in Diagnostic Code was appropriate.

However, the RO did not apply this change in Diagnostic Code uniformly for the entire period on appeal. Instead, the RO switched the applicable Diagnostic Code as of November 19, 2014, the date where it awarded a staged increased rating of 40 percent. However, if it was determined that from November 19, 2014 forward the Veteran's disability was more accurately rated under Diagnostic Code 5301 as opposed to Diagnostic Code 5322, then it stands to reason that the Veteran's disability would be more accurately rated under Diagnostic Code 5301 prior to November 19, 2014 as well. As such, the Board will analyze both the period prior to November 19, 2014 and the period after under Diagnostic Code 5301 first, and then apply all other potentially applicable diagnostic codes.

Musculoskeletal impairment of Muscle Group I is rated under 38 C.F.R. § 4.73, Diagnostic Code 5301. Different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran has consistently reported that he is right-hand dominant. As such, the ratings for the major side will be considered.

Beginning with the period prior to November 19, 2014, the Veteran during this period complained of severe right shoulder pain, decreased strength and a limited range of motion of his right shoulder, all of which the Veteran is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is no evidence that the Veteran's statements are not credible, they are entitled to probative weight concerning the severity of his symptoms during this period.

During this period the Veteran was provided with a VA muscle examination in March 2010. The examiner diagnosed the Veteran with a right trapezius strain. The examiner noted there to be pain, decreased coordination, increased fatigability and weakness, but no uncertainty of movement. On examination the examiner found there to be mild atrophy of the right trapezius, and some limitation of motion in both the right elbow and right shoulder. Muscle strength on the right was noted to be 4/5, with tissue loss present. The examiner noted no nerve, tendon or bone damage or muscle herniation, and noted that the muscle function was sufficient to perform activities of daily living. 

A loss of deep fascia or muscle substance was present, with the examiner noting mild atrophy when compared to the left. Finally the examiner noted that the disability had significant employment effects, with limitations on the Veteran's ability to lift and carry and decreased stamina, dexterity and strength. There is no evidence that the examiner is not competent or credible, and therefore the examination report is entitled to significant probative weight concerning the Veteran's muscle injury. Nieves-Rodriguez, 22 Vet. App. 295.

The March 2010 findings are in-line with those recorded by the November 2014 VA examiner, who also noted deep loss of fascia and muscle substance, visible atrophy, weakness, fatigability and impaired coordination. Treatment records from this period reflect on-going complaints of severe right shoulder pain, limitations on range of motion, and decreased strength in the right upper extremity. However, no further muscle testing is of record for this period.

Based on the evidence of record, the Board finds that an increased rating of 40 percent, but no higher, prior to November 19, 2014 for the right (major side) trapezius injury is warranted. The medical and lay evidence of record displays consistent complaints during this period of several of the cardinal signs and symptoms of muscle disability, including loss of power, decreased coordination weakness, and a lowered threshold of fatigue. 38 C.F.R. § 4.56(c), (d)(4)(ii). The treatment records also reflect complaints of severe pain by the Veteran. Further, the Veteran's prior statements, particularly in his previous applications for TDIU, indicate that his right trapezius disability inhibits his ability to keep up with work requirements as a diesel mechanic. Thus, the history of the Veteran's disability corresponds with the level of impairment contemplated by the criteria for a severe muscle injury. Id. 

Further, objective findings from the March 2010 VA examination noted the presence of loss deep fascia or muscle substance, decrease in strength on the right as opposed to the left, and the presence of fatigability and weakness. 38 C.F.R. § 4.56(c), (d)(4)(iii). The March 2010 examiner also noted that muscle atrophy was definitively present in the right trapezius, which is a specifically noted objective sign of severe muscle injury. 38 C.F.R. § 4.56(c), (d)(4)(iii)(D). All of these objective signs are also directly contemplated by the criteria governing moderately severe muscle injuries. Id. The Board notes that the March 2010 examiner found that muscle strength on the right was only slightly decreased compared to the left. 

However, the criteria for a severe muscle injury do not just contemplate differences in muscle strength between the affected and unaffected sides, and instead contemplate severe impairment of function generally based on tests of strength, endurance and coordinated movements. 38 C.F.R. § 4.56(c), (d)(4)(iii). In this case the Veteran had not only some decreased muscle strength, but also decreased coordination, limitation of motion, increased fatigability of the muscle and weakness of the right side when compared to the left, all of which were noted after objective testing. The Board finds that all of these factors, when looked at in combination, reflect a severe impairment of function of the right trapezius when compared to the left.

As such, when considering the Veteran's level of functional impairment on the right as compared to the left, the cardinal signs and symptoms of muscle disability noted to be present, the evidence of an inability to keep up with work assignments, and the presence of deep tissue loss and atrophy, the Board finds that the Veteran's overall disability picture prior to November 19, 2014 more nearly approximates the level of severity contemplated by a 40 percent rating for a severe Muscle Group I disability. 38 C.F.R. § 4.7. As such, as rating of 40 percent, but no higher, prior to November 19, 2014 for the right trapezius disability is warranted. As this is the maximum rating allowable under the Diagnostic Code, and increased rating in excess of 40 percent is not warranted.

Turning to the period from November 19, 2014 forward, the Veteran is assigned a 40 percent rating for a Muscle Group I injury. 38 C.F.R. § 4.73, Diagnostic Code 5301. No higher ratings are possible for a Muscle Group I disability. Id. As the maximum allowable rating under the rating schedule has already been assigned for this period, the Board finds that an increased rating in excess of 40 percent for a Muscle Group I disability is not warranted. Id. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case during either period addressed above. The Veteran is already service connected for his noted Muscle Group IV injury, and therefore that injury is already fully contemplated by its assigned rating. There is no other evidence of involvement of other muscle groups of the shoulder girdle. 38 C.F.R. § 4.73, Diagnostic Codes 5302. Both the March 2010 and November 2014 VA examiner's noted that the Veteran has no scars associated with his right trapezius injury, and therefore higher or separate compensable ratings for an associated scar or scars are not warranted in this case. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. 

While there is medical evidence of neurologic abnormalities affecting the Veteran's right arm, both the March 2010 and November 2014 VA examiners found that these neurologic symptoms were associated with the Veteran's noted cervical spine disability, and not with his Muscle Group I disability. These findings are also reflected in several numerous VA treatment records associated with the file, which note neurologic abnormalities associated with a cervical spine disability. As such, higher or separate compensable ratings based on neurologic abnormalities associated with the right trapezius injury are not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530, 8620-8630, 8720-8730. Finally, there is no evidence of ankylosis of the shoulder or impairment of the humerus. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an increased rating of 40 percent, but no higher, prior to November 19, 2014 for the right trapezius disability is warranted. However, the preponderance of the evidence is against an increased rating in excess of 40 percent for the Veteran's right trapezius disability. 

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's right trapezius disability is manifested by non-penetrating injury, deep loss of fascia on palpation, some impairment of tonus, some loss of substance, soft flabby muscle, visible or measureable atrophy, severe impairment of function, weakness, inability to raise arm, severe loss of power on the right, and impairment of coordination. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for muscle injuries. See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311. For all muscle injuries, the rating schedule directly contemplates symptoms such as fatigue-pain, loss of power, weakness, lowered threshold of fatigue, impairment or coordination and uncertainty of movement, as well as the severity of the initial injury, the injury's history and the objective findings. 38 C.F.R. § 4.56(c), (d)(1)-(4). In summary, the schedular criteria for muscle disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates functional loss for muscle disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. 38 C.F.R. § 4.56(d)(1)(i)-(iii). In short, there is nothing exceptional or unusual about the Veteran's right trapezius disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a Muscle Group I injury, a Muscle group VI injury, posttraumatic stress disorder, a low back disability, internal derangement of the left knee, and left knee instability. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's right trapezius disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.








ORDER

Entitlement to an increased rating of 40 percent, but no higher, prior to November 19, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 40 percent from November 19, 2014 forward is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


